Hall, J.
Where an attachment was sued out against three persons as partners, on the ground that they were non-residents of.the state, which was levied by serving a summons of garnishment, and the defendants dissolved it by giving bond and security, and where on the hearing it appeared that the firm sued was not indebted to the plaintiff, but another firm of which one of the partners sued was also a member, there was no error, after allowing the two other partners compos•ing the first firm to be stricken from the declaration, in refusing to •allow two new persons to be inserted as defendants in their stead, as composing, with the remaining defendant, the second firm. Code,-§3480.
(a) This was not an omission of a party provided for by §3484, but was a suit against the wrong partnership.
2. After striking the names of two of the partners sued, there was no error in refusing to allow a judgment on the bond or a general judgment against the remaining defendant individually to be entered.
3. There was no error in dismissing the case on motion. .
Judgment affirmed.